756 N.W.2d 34 (2008)
2008 WI 118
In the Matter of the John DOE petition:
State of Wisconsin ex rel. Adrian T. Hipp, Petitioner,
v.
The Honorable Marshall B. Murray, presiding, Respondent-Petitioner.
No. 2007AP230-W.
Supreme Court of Wisconsin.
Decided September 24, 2008.
¶ 1 PER CURIAM.
Adrian T. Hipp moves the court for modification or reconsideration of its decision dated June 20, 2008. State ex rel. Hipp v. Murray, 2008 WI 67, ___ Wis.2d ___, 750 N.W.2d 873. Hipp's motion asks the court to remove the following sentence from ¶ 49 of the court's opinion:
If the judge conducting this proceeding on remand determines that the crimes alleged in Hipp's John Doe petition are beyond the applicable statute of limitations, the judge may deny the petition without subpoenaing and examining the designated witnesses.
¶ 2 Hipp's motion also asks the court to correct the first name of a person mentioned in ¶ 5, from "Lisa" Coleman to "Leslie" Coleman.
¶ 3 The motion to reconsider the decision is denied, without costs.
Without objection, the court directs the Clerk of the Supreme Court to modify ¶ 5 of the court's June 20, 2008, decision so that the name "Lisa Coleman" reads "Leslie Coleman."
¶ 4 Chief Justice SHIRLEY S. ABRAHAMSON and Justice MICHAEL J. GABLEMAN did not participate.